\ooo-.ic~\u\.t>o“i[\_;d

>-r-‘t-ld_-)-l
-l:-LJJ[\.))-d©

,_.
U\

16
l'?
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTR_ECT COURT
WES'l`ERN DISTRICT OF WASHINGTON

Ar si:~ATTLE
UNITED srATEs oF AMERICA, No. oats-5044RJB
P'a‘“”lf’ j sTtPULATE.D MorioN AND oRD:sR
t ron 'rnANsFisn or CAsE To DREAM
V PRooR/\M
KAYLA ANN .istsN,

Defcndant.

I. MOTION

'i`he above-named defendant was identified by the `Drug Reentry Altcrnative
Model (DREAM) Executive Review rl`eam as a potential candidate for participation in
the DREAM program Thereafter, and With this Coul“t’s pcrmission, defendant Was
offered Voluntary participation in the DREAM programl At the initial appearance before
the DREAM Judicial Ofticer, the defendant executed the DREAM contract Sentencing
is to held in abeyance while the defendant completes or is otherwise terminated front the
DREAM program 'l"he defendant has therefore elected to voluntarily participate in the
DREAM program, and the DREAM J udicial Ot`ticer has approved the defendant’s
participation in the program

Accordingiy, the Executive Review Tearn respectfully moves this Court to transfer

this case to the DREAM J udicial Of"ficer for all further proceedings

DRUC REENTRY

S'I`lPULATED MOTION AND ORDER FOR AL,I_ERNA‘I_WE MODEL
TRANSFER OF CASE TO DRF,AM PROC_)RAM - l usi DISTR]CT COURT
'J'OO ST]_".WART S'I'REET

SEATTLE, WAer:~toToN 98101

-¥>L»l\)

\COQ-_JO\!J:

 

 

II. ORDER

The above-named defendant’s participation in the Drug Reentry Alternative
Model (DREAM) program having been approved, the defendant having elected
voluntarily to participate in the DREAl\/[ program, and the defendant having entered a
guilty plea pursuant to a plea agreement conditioned on the defendant’S participation in
the DREAM prograni,

IT lS HEREBY ORDF,RF.D that, upon acceptance of the transfer by the DRF.AM
program’s J udicial Officer, the above-captioned case shall be transferred to the DREAl\/i

Judieia.l Officer for ali further purposes

DATED this lam }day OrF@bruary 2019

 

II/l:l. ROBER:l l iii RYAN
United States Distriet lodge

The undersigned United States District Judge, being the DREAM program’s

Judicial Officer, hereby accepts the transfer of this case for all further purposes

DATED this ___l__ ___;|d day ofFebruary, 201%%@{1”4/

HON RICHARD A. J NE
United States District gaf

STlPULA'I`ED MOTlON AND ORDER FOR DRUG REI:`.N'I`RY
`. ALTF,RNATWE MoDI:L
TRANSFER OF CASE TO DREAM PROGRAM - 2 U 31 DISTRICT COURT
700 S'l`F-`.WART S'l`RF-`.ET
Sea'r't‘i.a, WAsHiNG'roN 98101

